DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 11/20/2020. The response presented amendment to claims 16, 25-27, 30-31 and 36; and cancelled claims 24 and 33  is hereby acknowledged. Claims 1-15 are previously cancelled.
Response to Arguments
Applicant’s arguments with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 16-23, 25-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20170094444 A1 and US 20150077203 A1. 
US 20170094444 A1 discloses a control system, comprising: an explosion-proof metallic enclosure comprising an opening on a front face and electronics for controlling a device; and at least one interface mounted to the front face of the enclosure, which at least partially covers the opening and which is physically isolated from the electronics, wherein the at least one interface is configured to communicate with the electronics.
US 20150077203 A1 discloses a control device for an enclosure, the control device comprising: a first portion positioned proximate to a back side of an enclosure surface of the enclosure, wherein the first portion comprises: a plunger comprising a proximal end and a distal end, wherein the plunger has a first position toward the enclosure surface and a second position away from the enclosure surface, and wherein the proximal end is adjacent to the enclosure surface; a first magnet having a first polarity and disposed at the proximal end of the plunger; 
The references separately or in combination do not appear to teach the disk comprises a magnetically responsive component configured to be rotated remotely by interaction with an external magnet; an optical sensor that is configured to sense rotation of the disk, where the optical sensor is located within the substantially explosion-proof enclosure in combination with the specific details of independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861